Case: 4:15-cr-00404-HEA-NAB Doc. #: 2269 Filed: 06/03/19 Page: 1 of 1 PageID #:
                                   10805
                                  U.S. Department of Justice

                                               United States Attomey
                                               Eastem District of Missouri

                                               Criminal Division
                                               Violent Crime Unit
 Thomas Rea                                   Thomas Eagleton U.S. Courthouse   OFFICE: 311-539-2200
 Assistdnt United Slqles Attornev             111 S. 10th Street, Rm. 20.333        F.LY: 314-539-3887
                                              St. Louis, MO 63102               EMAIL: t.re a(@us doj gov
                                                                                                    .




                                             June 3, 2019

VIAELECTRO NICMAIL
Attorneys for Anthony Jordan
c/o Michael Gorla, Esq.
55S Washington Avenue, Suite 6oo
Saint Louis, Missouri 63ror
misorla(amsn.com

        Re:      United States u. Anthony Jordan, et. al.
                 Case No. S5-4:r5 CR 4o4 HEA (NAB)


Counsel:

        This letter confirms that past discovery productions made by the United States,
including the most-recent production made May 22, 2o19, represent disclosures by the United
States pursuant to Brady u. Maryland,373 U.S. 8S (rg6g) and Federal Rule of Criminal
Procedure r6(b) as set forth in the March 20,2079, scheduling order.

        The United States acknowledges its on-going duty in this regard and will promptly make
additional production, if necessary.

                                           Very truly yours,




                                             THOMAS REA
                                    Assistant United States Attorney

cc:     Cierk ofthe Court
